Matter of Koeppel (2021 NY Slip Op 07516)





Matter of Koeppel


2021 NY Slip Op 07516


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Webber, J.P., Mazzarelli, Gesmer, González, Rodriguez, JJ. 


File No. 4098A/96 Appeal No. 14922 Case No. 2020-04750 

[*1]In the Matter Robert A. Koeppel, Deceased.
Richenthal, Abrams and Moss et al., Petitioners-Appellants,
William W. Koeppel, Respondent-Respondent.


Law Offices of Craig Avedisian, P.C., New York (Craig Avedisian of counsel), and Jaspan Schlesinger LLP, Garden City (Jessica M. Baquet of counsel), for appellants.

Decree, Surrogate's Court, New York County (Rita Mella, S.), entered on or about October 14, 2020, which to the extent appealed from as limited by the briefs, denied petitioner firms a charging lien against their client's (respondent) contingent future remainder interest in his father's testamentary trust, unanimously reversed, on the law, without costs, and petitioner firms are granted a charging lien against respondent's contingent future remainder interest in his father's testamentary trust.
Respondent's contingent future remainder interest in his father's testamentary trust is subject to a charging lien (Judiciary Law § 475; CPLR 5201[b], [c][2]; EPTL 6-5.1, 7-1.5; see also Haser v Haser , 271 AD2d 253, 255 [1st Dept 2000]). Respondent
does not oppose the granting of the charging lien sought by petitioner firms.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021